Case 4:17-cv-00606-TCK-JFJ Document 344 Filed in USDC ND/OK on 09/30/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OKLAHOMA

   Ira Lee Wilkins, et al. ,
                                             Plaintiff(s),

   vs.                                                           Case Number: 17-cv-00606-TCK-JFJ
                                                                 Proceeding: Motion Hearing
   Aberdeen Enterprizes II, Inc., et al,                         Date: 9-30-2020
                                           Defendant(s).         Court Time: 10:30 a.m.

                                                   MINUTE SHEET

    Jodi F. Jayne, U.S. Magistrate Judge                 S. Cope, Deputy Clerk    C1, Reporter

   Counsel for Plaintiff: Daniel Smolen, Robert Blakemore, Robert Friedman, Seth Wayne, Tara
   Mikkilineni
   Counsel for Defendant Oklahoma Sheriffs’ Association: Kelsey Ann Chilcoat
   Counsel for Defendant County Sheriffs: Jeffrey Hendrickson, Robert Lafferrandre
   Counsel for Defendant Tulsa County: Douglas Wilson, Jo Lynn Jeter, Michael Shouse
   Counsel for Defendant State Court Judges: Stefanie Lawson

   Minutes: Telephone Conference held regarding Named Plaintiffs Carly Graff and Randy
   Frazier’s Motion for a Preliminary Injunction (ECF Nos. 77, 79). Arguments heard. Defendant’s
   Request for the Court to Take Judicial Notice of its Records in Other Proceeding and Other Law
   Enforcement Agencies Active in Tulsa County Besides the Tulsa County Sheriff’s Office (ECF
   No. 341) is granted. Motion for preliminary injunction is taken under advisement.




                                      Court Time: 10:41 a.m. - 12:51 p.m.




   Minute Sheet General                                                                             CV-01 (12/04)
